Per Curiam:
The denial in the 1st paragraph of the answer is sufficient to put in issue the agreed price or value of the goods, wares and merchandise alleged to have been sold and delivered. It is unnecessary, at present, to review any other question in the case. The order appealed from is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Clarke, P. J., McLaughlin, Scott, Dowling and Smith, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.